FILED
                                                                         JULY 2, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )        No. 36568-9-III
                                               )
                       Respondent,             )
                                               )
       v.                                      )        UNPUBLISHED OPINION
                                               )
WILLIAM JOHN WRIGHT,                           )
                                               )
                       Appellant.              )

       PENNELL, C.J. — William John Wright appeals a trial court order issued under

CrR 7.8, correcting the maximum term of incarceration identified on his judgment and

sentence. We affirm.

                                           FACTS

       In 2015, a jury convicted Mr. Wright of possession with intent to deliver a

controlled substance (methamphetamine), in violation of RCW 69.50.401(1), (2)(b). 1

This offense is generally characterized as a class B felony with a maximum term of

imprisonment of 10 years. RCW 69.50.401(2)(b). However, the maximum penalty is

doubled if the defendant has a prior controlled substances conviction. RCW 69.50.408.



       1
           Mr. Wright was also convicted of four counts’ of possession of a stolen motor
vehicle.
No. 36568-9-III
State v. Wright


       Mr. Wright’s methamphetamine conviction resulted in a sentence of 120 months’

imprisonment, followed by 12 months’ community custody. The judgment and sentence

noted Mr. Wright had several prior felony convictions under Washington’s Uniform

Controlled Substances Act, chapter 69.50 RCW. 2 Nevertheless, the judgment and

sentence stated the statutory maximum penalty for Mr. Wright’s methamphetamine

conviction was 10 years, not 20.

       Approximately 3 years after sentencing, Mr. Wright filed a CrR 7.8 motion to

amend his sentence. He argued his sentence was unlawful because the combined term of

imprisonment and community custody exceeded the 10-year statutory maximum sentence.

The State disagreed with Mr. Wright’s position. Because Mr. Wright had several prior

felony drug convictions, the State argued Mr. Wright’s maximum term was 20 years, not

10. According to the State, the 10-year maximum listed in the judgment and sentence was

a clerical error meriting correction under CrR 7.8, but it did not warrant an adjustment of

the sentence.

       The trial court agreed with the State. It amended the judgment and sentence to

accurately reflect the true maximum penalty for Mr. Wright’s offense, noting this was a

technical correction under CrR 7.8(a).


       2
           Mr. Wright stipulated to the accuracy of his prior record.

                                               2
No. 36568-9-III
State v. Wright


       Mr. Wright appeals.

                                        ANALYSIS

       RCW 69.50.408 is a recidivism provision that doubles the statutory maximum

term of imprisonment for controlled substance violations for defendants with one

or more prior controlled substance convictions. 3 The impact of RCW 69.50.408 is

automatic; it does not require any discretionary actions by the sentencing judge. State

v. Cyr, No. 97323-7, slip op. at 15-17 (Wash. Apr. 16, 2020), https://www.courts.wa.gov/

opinions/pdf/973237.pdf. Thus, if a judgment and sentence erroneously fails to note

RCW 69.50.408’s impact on a defendant’s maximum term of incarceration, a trial court

has authority to later correct the judgment and sentence under CrR 7.8(a) (“Clerical

mistakes in judgments . . . may be corrected by the court at any time of its own initiative

or on the motion of any party.”). See State v. Roy, 147 Wash. App. 309, 315, 195 P.3d 967

(2008) (“Because [the defendant] has many prior drug convictions, our commissioner

properly remanded for amendment of the maximum term to 20 years.”).

       The trial court here appropriately exercised its authority to correct the maximum

term of imprisonment listed on Mr. Wright’s judgment and sentence. Because this


       3
        The statute doubles a defendant’s statutory maximum sentence, not the standard
range penalty under the Sentencing Reform Act of 1981, chapter 9.94A RCW. In re Pers.
Restraint of Cruz, 157 Wash. 2d 83, 90, 134 P.3d 1166 (2006).

                                             3
No. 36568-9-III
State v. Wright


correction was a ministerial act, it did not amount to resentencing and therefore did not

raise any concerns regarding double jeopardy4 or finality. See State v. Ramos, 171 Wash. 2d
46, 49, 246 P.3d 811 (2011). Mr. Wright retains the same sentence that was originally

imposed in 2015.

                                     CONCLUSION

       The order on appeal is affirmed. The State’s request for costs is denied.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _______________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.                       Andrus, J. 5




       4
        U.S. CONST. amend. V; WASH. CONST. art. I, § 9.
       5
        The Honorable Beth Andrus is a Court of Appeals, Division One, judge sitting in
Division Three under CAR 21(a).

                                             4